UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-7400


MACHIAVELLI FARRAKHAN SIBERIUS, I,

                     Plaintiff - Appellant,

              v.

AMERICAN PUBLIC UNIVERSITY SYSTEM, INC.; PRESSLEY RIDGE;
WEST VIRGINIA DEPARTMENT OF EDUCATION,

                     Defendants - Appellees.



Appeal from the United States District Court for the Southern District of West Virginia, at
Charleston. Joseph R. Goodwin, District Judge. (2:18-cv-01125)


Submitted: April 20, 2020                                          Decided: May 6, 2020


Before AGEE, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Machiavelli Farrakhan Siberius, I, Appellant Pro Se. Dara A. DeCourcy, Greensburg,
Pennsylvania, Joseph W. Selep, ZIMMER KUNZ PLLC, Pittsburgh, Pennsylvania; Victor
Flanagan, Katie LeeAnn Hicklin, PULLIN, FOWLER, FLANAGAN & POE, PLLC,
Charleston, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Machiavelli Farrakhan Siberius, I, appeals the district court’s order denying relief

on his civil action. We have reviewed the record and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court. Siberius v. Am. Pub. Univ. Sys., Inc.,

No. 2:18-cv-01125 (S.D.W. Va. Sept. 13, 2019). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              2